Case 3:20-cv-00613-BJD-JRK Document 23 Filed 09/23/20 Page 1 of 6 PageID 110



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


MELVIN WOODARD,

                   Plaintiff,

v.                                         Case No. 3:20-cv-613-J-39JRK

E. PEREZ-LUGO, M.D.,

               Defendant.
_______________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, Melvin Woodard, an inmate of the Florida penal

system, proceeding pro se and in forma pauperis (Doc. 4), initiated

this civil rights action in the United States District Court for

the Northern District of Florida (Doc. 1). The Northern District

transferred the action to this Court because Plaintiff complains

about conduct that occurred at Columbia Correctional Institution-

Annex (CCI), which is in this district. See Orders (Docs. 12, 19).

     Before the Northern District transferred the case here, it

directed Plaintiff to amend his complaint. See Order (Doc. 5; Order

to Amend). In its Order, the Northern District explained why

Plaintiff’s initial complaint was deficient and set forth the

perquisites to state a plausible claim for relief under the Eighth

Amendment for the denial of medical care. See Order to Amend at 3-

5.   The   Court    instructed    Plaintiff     that   “presenting    legal

conclusions   is    insufficient.”   Id.   at   6.   Plaintiff   thereafter
Case 3:20-cv-00613-BJD-JRK Document 23 Filed 09/23/20 Page 2 of 6 PageID 111



submitted an amended complaint (Doc. 9; AC) and a second amended

complaint (Doc. 11; SAC), the latter of which is before the Court

for initial screening.

     In his second amended complaint, Plaintiff seeks to hold Dr.

E. Perez-Lugo liable under 42 U.S.C. § 1983 for the alleged delay

in scheduling him for an optometry appointment for an eye condition

that has left him legally blind. See SAC at 5. Plaintiff alleges

he was transferred to CCI on August 2, 2019, and nurses scheduled

an optometry appointment, but he did not see an optometrist until

March 2020. Id. at 5-6. He faults Dr. Perez-Lugo for the delay.

Id. at 6.1

     The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,




     1 Plaintiff’s allegations in his first amended complaint are
essentially the same, but in his first amended complaint, he
characterizes Dr. Perez-Lugo’s conduct as “negligence.” See AC at
6. In his second amended complaint, Plaintiff explicitly
identifies the Eighth Amendment as the source of constitutional
protection under which he proceeds against Dr. Perez-Lugo. See SAC
at 6-7.
                                     2
Case 3:20-cv-00613-BJD-JRK Document 23 Filed 09/23/20 Page 3 of 6 PageID 112



1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008).

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544,   570   (2007)).   “Labels   and    conclusions”   or   “a   formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal

theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678,

683 (11th Cir. 2001) (quotations and citations omitted).

       In reviewing a pro se plaintiff’s pleadings, a court must

liberally construe the plaintiff’s allegations. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). However, the duty of a court to

construe pro se pleadings liberally does not require the court to

serve as an attorney for the plaintiff. Freeman v. Sec’y, Dept. of

Corr., 679 F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs.,

Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

       Plaintiff’s second amended complaint is subject to dismissal

under this Court’s screening obligation because he fails to “state

                                     3
Case 3:20-cv-00613-BJD-JRK Document 23 Filed 09/23/20 Page 4 of 6 PageID 113



a claim to relief that is plausible on its face.” See Iqbal, 556

U.S. at 678. To state a claim under § 1983, a plaintiff must allege

“(1) both that the defendant deprived [him] of a right secured

under   the   Constitution    or    federal    law   and   (2)     that    such   a

deprivation occurred under color of state law.” See Bingham, 654

F.3d at 1175 (alteration in original).

     A claim for deliberate indifference to a serious illness or

injury is cognizable under § 1983. See Estelle v. Gamble, 429 U.S.

97, 104-05 (1976). However, to state a cause of action, a plaintiff

must “allege that the prison official, at a minimum, acted with a

state   of    mind   that     constituted       deliberate       indifference.”

Richardson    v.   Johnson,   598    F.3d     734,   737   (11th    Cir.     2010)

(describing the three components of deliberate indifference as

“(1) subjective knowledge of a risk of serious harm; (2) disregard

of that risk; (3) by conduct that is more than mere negligence”).

     Allegations     of   medical     negligence      do   not     satisfy     the

stringent deliberate indifference standard. Estelle, 429 U.S. at

105-06. In other words, “[m]edical malpractice does not become a

constitutional violation merely because the victim is a prisoner.”

Id. at 106. Thus, when an inmate receives medical treatment, he

demonstrates an Eighth Amendment violation only by showing the

care he received was “so grossly incompetent, inadequate, or

excessive as to shock the conscience or to be intolerable to



                                      4
Case 3:20-cv-00613-BJD-JRK Document 23 Filed 09/23/20 Page 5 of 6 PageID 114



fundamental fairness.” Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

Cir. 1991).

     Plaintiff does not describe medical care that was “so grossly

incompetent . . . as to shock the conscience.” See id. Assuming

Plaintiff’s eye condition constitutes a serious medical need, and

assuming   Plaintiff’s    optometry       appointment   was    unnecessarily

delayed, Plaintiff alleges no facts permitting the reasonable

inference the delay was attributable to Dr. Perez-Lugo. As such,

Plaintiff’s   bald   conclusion    that     Dr.   Perez-Lugo    delayed   his

optometry appointment amounts to a “naked assertion[].”See Iqbal,

556 U.S. at 678. As the Northern District instructed Plaintiff, to

state a plausible claim for relief, a plaintiff must do more than

present legal conclusions. Plaintiff offers no facts connecting

the delay in treatment to any intentional conduct by Dr. Perez-

Lugo.

     To the extent Plaintiff seeks to hold Dr. Perez-Lugo liable

for the actions of others, such as nurses or other employees, his

claim fails. See Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir.

2003) (“It is well established in this Circuit that supervisory

officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or

vicarious liability.”).




                                      5
Case 3:20-cv-00613-BJD-JRK Document 23 Filed 09/23/20 Page 6 of 6 PageID 115



     Accordingly, it is

     ORDERED:

     1.    This case is DISMISSED without prejudice.

     2.    The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

September 2020.




Jax-6
c:
Melvin Woodard




                                     6
